239 S.W.3d 131 (2007)
Christopher L. WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89298.
Missouri Court of Appeals, Eastern District, Division One.
November 20, 2007.
Christopher L. Williams, Charleston, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Attorney, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Christopher Williams ("Movant") appeals from the judgment denying his motion to reopen his Rule 29.15 post-conviction proceedings without an evidentiary hearing. Movant contends the motion court clearly erred in denying his motion to reopen his post-conviction proceedings because his post-conviction counsel abandoned him.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Edgington v. State, 189 S.W.3d 703, 705 (Mo.App. W.D.2006). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).